Citation Nr: 0108376	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction in the veteran's Department of Veterans 
Affairs (VA) disability compensation benefits to a 10 percent 
level following incarceration for a felony was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from July 1973 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) to reduce the veteran's VA disability 
compensation benefits to a 10 percent level following 
incarceration for a felony.  In January 2001, the veteran 
testified from the RO via videoconference before the 
undersigned member of the Board sitting in Washington, D.C.

The Board notes that the aforementioned reduction in 
benefits, which the Board finds was proper, as set forth 
below, resulted in an overpayment of VA disability 
compensation benefits in the amount of $5,639.86.  The 
veteran has raised the issue of entitlement to a waiver of 
recovery of that overpayment.  The Board refers this matter 
to the Committee on Waivers and Compromises (Committee) of 
the Winston-Salem, North Carolina RO. 


FINDING OF FACT

The veteran was incarcerated at a penal institution on August 
27, 1992 following a conviction of a felony, and remained 
incarcerated for over 60 days.


CONCLUSION OF LAW

The reduction of the veteran's VA disability compensation 
benefits to the 10 percent disability level, as of October 
27, 1992, by reason of incarceration for conviction of a 
felony was proper.  38 U.S.C.A. §§ 5107, 5313, 1114 (West 
1991); 38 C.F.R. § 3.665 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record, including in 
submissions of the veteran and his representative, that there 
is any outstanding evidence that should be obtained prior to 
appellate review.  It appears that all necessary evidence for 
a fair adjudication is already of record.  

The record shows that the veteran was awarded VA disability 
compensation benefits in a September 1974 rating decision for 
a left elbow disability.  The veteran was assigned a 10 
percent rating at that time.  In a July 1979 rating decision, 
the veteran's disability rating was increased to 40 percent 
effective October 1, 1979.  In April 1981, the veteran was 
provided a VA Form 21-8764, Disability Compensation Award 
Attachment-Important Information, which advised the veteran 
of conditions affecting the right to payment of benefits.  
Specifically, it is noted that benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony offense.  

Thereafter, the disability rating was reduced to 20 percent 
effective December 1, 1983.  The veteran subsequently 
remained at the 20 percent disability level.  

In April 1998, a report from the Bureau of Prisons was 
received by VA which showed that the veteran was incarcerated 
on August 27, 1992 following a conviction of a felony.  The 
veteran remained incarcerated over 60 days.  In a June 1998 
letter, the veteran was notified that VA proposed to 
retroactively reduce his VA compensation benefits to the 10 
percent rate effective October 27, 1992, the 61st day of his 
imprisonment following his conviction for a felony.  He was 
informed that VA may resume payments effective the day of his 
release from prison if notice is received within one year of 
the release date.  In addition, he was informed that VA may 
apportion all or part of the benefits not paid to him during 
his incarceration to his dependents.  In an August 1998 
Special Apportionment Decision, VA did apportion all of the 
benefits not payable to the veteran to his dependents, 
effective the first day of the month following receipt of a 
claim therefor.  

In August 1998, VA retroactively reduced his VA compensation 
benefits to the 10 percent rate effective October 27, 1992, 
the 61st day of his imprisonment following his conviction for 
a felony.  This action resulted in the creation of an 
overpayment in the amount of $5,639.86.  

Currently, in correspondence of record and at his personal 
hearing, the veteran contends that he was unaware of any 
obligation on his part to notify VA of his incarceration.  In 
addition, he maintains that he told VA as soon as he was 
aware that VA was to be notified of his incarceration, he did 
so over the telephone with his local RO.  The veteran asserts 
that VA law governing this claim is unconstitutional.  The 
veteran also maintains that he needs his VA benefits to 
support his family.  

At this point, the Board notes that any arguments regarding 
financial hardship are relevant only to a claim of waiver of 
the recovery of an overpayment.  The Board has referred this 
matter to the RO for appropriate action.  The Board currently 
is only reviewing whether the reduction in the veteran's VA 
disability compensation benefits to a 10 percent level 
following incarceration for a felony was proper.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114 (West 1991); 38 
C.F.R.§ 3.665 (2000).  Although the veteran maintains that 
applicable VA law is unconstitutional, the Board is not the 
appropriate forum for that argument as the Board has no 
jurisdiction to change VA law and regulations.  Rather, the 
Board is bound by the parameters of VA law and regulations.  

A review of the record shows that the veteran was notified of 
what actions would be taken with regard to his VA benefits in 
the event he was incarcerated for over 60 days following the 
conviction of a felony.  Although the veteran maintains that 
he informed VA of his incarceration, the record does not 
reflect that he did so.  Nevertheless, VA law and regulation 
provides that if the veteran has a service-connected 
disability which is rated as 20 percent disabling, he shall 
not be paid compensation in excess of the amount payable for 
a disability evaluated as 10 percent disabling beginning on 
the 61st day of incarceration.  Therefore, VA law and 
regulation provide for a reduction to the 10 percent level on 
the 61st day of incarceration.  

Therefore, since the veteran was incarcerated at a penal 
institution following a conviction of a felony, and remained 
incarcerated for over 60 days, the Board concludes that the 
reduction of the veteran's VA disability compensation 
benefits to the 10 percent disability level, as of October 
27, 1992, was proper.  38 U.S.C.A. §§ 5107, 5313, 1114 (West 
1991); 38 C.F.R. § 3.665 (2000).


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

